Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005192
                                                         24-AUG-2015
                                                         11:09 AM



                             SCWC-13-0005192


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                         CORINNE GRACE LANKFORD, 

                     Respondent/Plaintiff-Appellee, 


                                   vs.


                          KIRK MATTHEW LANKFORD, 

                     Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0005192; FC-D NO. 08-1-2336)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Kirk Matthew Lankford’s

 Application for Writ of Certiorari, filed on July 10, 2015, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, August 24, 2015.

 Kirk M. Lankford                   /s/ Mark E. Recktenwald
 petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson